Citation Nr: 0500554	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic back disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which purported 
to deny reopening the veteran's claim for service connection 
for lumbosacracral strain with residuals of Legg-Perthe's 
disease of the left femur head for lack of new and material 
evidence.  The veteran has emphasized many times in written 
statements that he is not claiming service connection for 
Legg-Perthe's disease of the left femur head.  Following 
review of the claims file, the Board finds that the issue of 
service connection for a back disability has not been 
addressed on the merits nor is there any indication that the 
veteran received notice that his back disorder was reviewed 
and found not connected to service in connection with claims 
for non-service-connected pension claims.  Accordingly, the 
issue on appeal has been reframed as entitlement to service 
connection for chronic back disorder. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for additional development.  
The veteran has been represented throughout this appeal by 
Disabled American Veterans.  The VA will notify the veteran 
if further action is required on his part.


REMAND

In a November 2004 written statement, the accredited 
representative conveyed the veteran was not afforded a VA 
examination for compensation purposes.  In reviewing the 
claims file, the Board notes the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of the veteran's claimed disorder.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).



In his written statements on appeal, the veteran indicated 
being treated at the Gainesville, FL, VA medical center 
(VAMC), beginning in the 1980s.  In reviewing the claims 
file, the Board notes that the only Gainesville VAMC clinical 
documentation part of the record covers the time periods of 
November 1998 to March 1999, and March 2001 to August 2001.  
The veteran advanced in a September 2001 written statement 
that he was treated at the Northport, NY, VAMC during the 
late 1970s, and that he was privately treated by James 
Garcia, M.D., and James Ryan, M.D., for his back disorder 
(see written statement of April 1985).  Clinical 
documentation of the cited treatment is not of record.  It 
also appears that he may have been awarded Workers 
Compensation benefits.  The VA should obtain all relevant VA 
and private treatment clinical documentation which could 
potentially be helpful in resolving the veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

This case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide information as to all private and 
VA treatment of his chronic back 
condition, including names and addresses 
for his private physicians.  He should 
also provide information as to whether 
and when and where he has received 
Workers Compensation benefits.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Drs. James Garcia and James Ryan 
and all other identified health care 
providers and ask that they forward 
copies of all available clinical 
documentation pertaining to their 
treatment of the veteran.  Associate all 
evidence with the veteran's claims 
folder.



2.  Obtain copies of all VA clinical 
documentation pertaining to the veteran's 
treatment, not already of record, for 
incorporation into the record.

3.  Schedule the veteran for a VA spine 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic back disorder.  
The examiner should advance an opinion as 
to (1) the etiology of the veteran's 
chronic back disorder and (2) whether it 
is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that his chronic back disorder 
?	originated in service; or if not,
?	manifested to a compensable degree 
within one year of service 
separation?
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that that such 
a review was conducted.

4.  Adjudicate the veteran's entitlement 
to service connection for chronic back 
disorder on a de novo basis.  If the 
benefit sought is denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
the opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran's Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




